Exhibit 10.5

2012 Cash Bonus Awards

 

Executive Officer

   2012 Cash Bonus*  

Douglas C. Bryant

President and Chief Executive Officer

   $ 242,292   

Robert J. Bujarski

Senior Vice President, Business Development and General Counsel

   $ 78,279   

Mark Smits

Senior Vice President, Commercial Operations, North America

   $ 70,931   

Randall J. Steward

Chief Financial Officer

   $ 73,932   

Timothy Stenzel, M.D./Ph.D.

Chief Scientific Officer

   $ 75,251   

John D. Tamerius, Ph.D.

Senior Vice President, Clinical/Regulatory

   $ 70,803   

 

* To the extent the executive officer elected to participate in the Company’s
2012 Employee Deferred Bonus Compensation Program (the “Program”), the
participating executive officer may have received 50% or 100% of the cash value
of his or her bonus plus an additional premium on such deferred amount in the
form or restricted stock units per the terms and conditions of the Program.